Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        17-OCT-2022
                                                        12:59 PM
                                                        Dkt. 3 ODAC

                          SCWC-XX-XXXXXXX
           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                         STATE OF HAWAIʻI,
                  Respondent/Plaintiff-Appellee,
                                vs.
                         SHECKY CABULIZAN,
                  Petitioner/Defendant-Appellant.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 3DCW-XX-XXXXXXX)
        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner/Defendant-Appellant Shecky Cabulizan’s

Application for Writ of Certiorari, filed on September 28, 2022,

is hereby rejected.

          DATED: Honolulu, Hawaiʻi, October 17, 2022.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd. W. Eddins